Citation Nr: 1223318	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

In March 2009, the Veteran testified at a personal hearing over which a decision review officer (DRO) of the RO presided.  A transcript of that hearing is of record.  

This matter was previously before the Board in February 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran asserts that he has a right shoulder disability as a result of participating in Air Force-sponsored softball games.  He contends that, although he repeatedly injured the shoulder in service, he treated it himself and did not seek medical care.  Alternatively, he contends that he injured the shoulder at the same time he injured his upper back when lifting a lid off of a missile container.

In correspondence to the Board dated in February 2012, the Veteran indicated that he had additional evidence to submit in support of his appeal.  Specifically, he identified private treatment records from Dr. Sienna Shields Alford, D.O., at Rivertown Family Medicine, Conway, South Carolina, for treatment received from 2011 to 2012.  As such, the Veteran should be contacted so that he may provide authorization so that the identified records of treatment may be obtained. 

Additionally, in the February 2011 Remand, the Board requested that a VA medical opinion be obtained as to whether it was at least as likely as not that the asserted right shoulder disability had its onset in service, or within one year thereafter, or was etiologically related to service, to include playing softball or the incident in which he injured his upper back when lifting a lid off of a missile container.  

In a VA examination report dated in March 2011, the VA examiner noted that Veteran's reported history of a right shoulder disability as a result of participating in Air Force-sponsored softball games in the history section of the examination report.  In the ensuing opinion, the VA examiner concluded that it was more likely than not that the shoulder disability did not have its onset in service, based on the absence of complaints during service, the absence of documentation of compilations within one year of separation, the absence of documentation of complaints regarding the
shoulder within a decade of separation. 

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Such is the case here.  The VA examiner relied upon the absence of any corroborating evidence.  As such, this opinion is deemed inadequate, and a remand for an additional VA examination by an examiner that has not previously examined the Veteran is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, the claims file should be updated to include VA treatment records compiled since January 2012.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran to ascertain if he has obtained private treatment for asserted right shoulder disability from Dr. Sienna Shields Alford, D.O., at Rivertown Family Medicine, Conway, South Carolina, or any other private medical care provider.  If an affirmative response is received, the Veteran should be requested to forward any such private treatment records to the RO/AMC, or forward the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142), and obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran, such should be associated with the claims file.

2.  The RO/AMC shall attempt to obtain VA medical treatment records pertaining to the Veteran that are dated after January 2012.  Any additional pertinent records identified by the Veteran during the course of this remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  The RO/AMC shall afford the Veteran a new VA examination to ascertain whether any current right  shoulder disability is related to a disease or injury in active service.  The entire claims file shall be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings reported. 

For any right shoulder disability identified, the examiner shall opine as to whether it is at least as likely as not that it began in active service or is the result of a disease or injury in active service.

The examiner must consider the competent statements of the Veteran as to the onset and continuity of his right  shoulder symptomatology.

The examiner must provide reasons for the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

If the examiner rejects the Veteran's statements, the examiner must provide reasons for doing so.  The absence of supporting evidence in the service or post-service treatment records is not a sufficient reason for rejecting the Veteran's reports. 

A complete rationale for any opinion expressed must be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


